                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

                             CIVIL ACTION NO. 17-10906-GAO

                                    PAUL F. SHEDLOCK,
                                         Plaintiff,

                                               v.

                                        DAVID REGO,
                                         Defendant.


                                           ORDER
                                       December 6, 2019

O’TOOLE, S.D.J.

       The Court is unable to review the DVD that the defendant filed in support of his Motion

for Summary Judgment in its current format (dkt. no. 56). The defendant is therefore ordered to

re-submit the video file in either .mov or .mp4 format by January 3rd, 2020.

       It is SO ORDERED.

                                                           /s/ George A. O’Toole, Jr.
                                                           Senior United States District Judge
